MORRISON, Presiding Judge.
The offense is driving while intoxicated; the punishment, five days in jail and a fine of $100.
No statement of facts or bills of exception accompany the record.
Appellant’s contention that he was tried while the court was not in session cannot be sustained. A supplemental transcript has been filed which shows that the County Court of Trinity County was in session at the time his trial was held.
All proceedings appearing regular and no reversible error appearing, the judgment of the trial court is affirmed.